Citation Nr: 0334839	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  

3.  Entitlement to VA compensation for accrued benefit 
purposes.  



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January to October 
1952.   

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2001 decision by the RO.  



FINDINGS OF FACT

1.  The veteran died on September [redacted], 2001; his death 
certificate lists the immediate cause of death as septicemia, 
due to or as a consequence of acute hepatic failure and acute 
renal failure, due to or as a consequence of diabetes 
mellitus.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
military service or one that was manifested within a year of 
his separation from service.  

4.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.  

5.  No claim for VA benefits was pending at the time of the 
veteran's death.  



CONCLUSIONS OF LAW

1.  A disability that was incurred in or aggravated by 
service did not cause or contribute substantially or 
materially in producing the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2003).  

2.  The appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 
2000); 38 C.F.R. § 20.1106 (2003).  

3.  The appellant's claim for accrued VA compensation 
benefits is without legal merit. 38 U.S.C.A. §§ 1103, 1110, 
1131, 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.312 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that during the course of this 
appeal, laws (and implementing regulations) were enacted that 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by the October 2002 
Statement of the Case.  The Board is not precluded from 
proceeding to an adjudication of the appellant's claims as 
the requirements of such authority have been satisfied.  

Specifically, the record reflects that the appellant was sent 
a letter in April 2002 which explained, among other things, 
the dictates of the VCAA.  The appellant was notified, 
essentially, of the evidence necessary to substantiate the 
claims, what evidence she was being expected to obtain and 
submit (or provide information to allow the RO to obtain such 
evidence), and what evidence the RO would obtain and had 
obtained.  

As well, the Statement of the Case contained the pertinent 
laws and regulations governing these claims and the reasons 
for the denial of the claims.  

Hence, the appellant has been provided notice of the 
information and evidence necessary to substantiate the claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and she 
has been afforded ample opportunity to submit such 
information and evidence.  

In addition, the RO also has made reasonable efforts to 
obtain relevant records and it appears that all available 
evidence has been obtained and associated with the claims 
folder, to specifically include records from St. Mary's 
Hospital, where the veteran was admitted in August 2001 and 
where he died the following month.  

In view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations, and as such, the appellant will not 
be prejudiced as a result of the Board deciding these claims.  


a.  Service connection for the cause of the veteran's death

The governing legal criteria provide that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2003).  

In addition, if a renal disease and/or diabetes mellitus 
become manifest to a compensable degree within one year of 
active service it shall be considered to have been incurred 
in that period of active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113,1137 (West 2002); 38 C.F.R. § 3.309 (2003).  

DIC benefits are payable to the surviving spouse of a veteran 
if the veteran died from a service-connected disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.5 (2003).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2003).  

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§  3.312(b) and (c) 
(2003).  

During the veteran's life, service connection was not in 
effect for any disabilities.  A careful review of the service 
medical records reflects that, except for a diagnosis of pes 
planus, he was essentially normal on entrance physical 
examination of January 1952.  

It was discovered during service, however, that he in fact 
had a history of seizures dating back to July 1951 and that 
he was diagnosed with moderate grand mal epilepsy that 
existed prior to service and was ultimately discharged from 
service due to this disability.  

Further review of the service medical records reflects that 
the veteran received treatment for pneumonia in March and 
April 1952, and for a low back injury in July 1952 as the 
result of an automobile accident.    

The post-service medical evidence reflects that the veteran 
was treated for and diagnosed with pancreatitis and other 
various gastrointestinal and psychiatric disorders in the 
early 1970s, as well as hypertension.  

The evidence also includes records from St. Mary's Hospital, 
which reflect that the veteran was admitted there in early 
August 2001 for colon surgery secondary to colonic adenoma 
with "ATPF."  It is noted that the veteran suffered from 
colon cancer at the time.  A history of diabetes, 
hypertension, chronic pancreatitis, and chronic renal 
insufficiency was indicated.  

The veteran developed increased renal failure subsequent to 
surgery, and passed away on September [redacted], 2001 after 
progressive renal, respiratory and hepatic failure.   

The gist of the appellant's argument, as noted in her 
December 2001 Notice of Disagreement and October 2002 
Substantive Appeal, is that, while stationed at Clovis Air 
Force Base, New Mexico (where the veteran was stationed for 
part of his service), he was assigned to the New Mexico 
Proving Grounds where experimental bombs were tested and was 
injured.  She noted that the veteran never explained what had 
happened but that he was affected by the incident the rest of 
his life.  She noted that he continued to have seizures after 
leaving the service.  

As noted hereinabove, the veteran died on September [redacted], 2001.  
His death certificate indicates that he died at St. Mary's 
Hospital and that the immediate cause of his death was 
septicemia, due to or as a consequence of acute hepatic 
failure and acute renal failure, due to or as a consequence 
of diabetes mellitus. 

In the instant case, there is simply no competent medical 
opinion linking the cause of the veteran's death - 
septicemia, acute hepatic failure, acute renal failure, 
diabetes mellitus or colon cancer - to service or any 
disability potentially related to service.  

In fact, the objective medical evidence of record does not 
indicate that the veteran suffered from any disabilities 
related to service.  As well, there is no indication that the 
veteran suffered from diabetes mellitus or renal disease 
within one year of separating from service.  

The Board points out that the veteran's service medical 
records do not reflect that the veteran suffered any sort of 
injury as a result of exposure to any bomb testing at Clovis 
Air Force Base.  In sum, there is no medical evidence in the 
claims folder that demonstrates that a service-connected 
disability caused or contributed, either substantially or 
materially, in producing or accelerating the veteran's death, 
without resort to mere speculation, and such is prohibited.  

The appellant has not submitted any medical evidence to 
support her contention that the veteran's death was related 
to a disease incurred in service.  Any contention made by the 
appellant to the effect that the veteran indeed suffered from 
a disease related to service, and that such a disease 
contributed to his death or caused his death, are not, 
without any supporting medical documentation, competent, as 
such assertions require medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, given the particular facts of this case, the Board 
finds that additional medical inquiry would be futile because 
there is no reasonable possibility that any further 
assistance would aid in substantiating the appellant's claim.  
See 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The Board therefore finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  


b.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.

The appellant is alternatively seeking entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318.  She has advanced no 
specific theory of entitlement to this benefit.  

The provisions of 38 U.S.C.A. § 1318 provide that DIC 
benefits are payable to a surviving spouse or children in the 
same manner as if the veteran's death is service- connected 
when the following conditions are met: (1) the veteran's 
death was not caused by his or her own willful misconduct; 
and (2) the veteran was in receipt of, or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error (CUE)), was not in receipt of 
but would have been entitled to receive  compensation at the 
time of death for a service-connected disability that either: 
(i) was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's  discharge or release from 
active duty for a period of not  less than 5 years 
immediately preceding death.  See 38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22 (2003).  

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits pursuant 
to 38 U.S.C.A. § 1318.  As noted hereinabove, the veteran 
died in September 2001 and the immediate cause of his death 
was septicemia, due to or as a consequence of acute hepatic 
failure and acute renal failure, due to or as a consequence 
of diabetes mellitus.  

As also noted, at the time of the veteran's death service 
connection was not in effect for any disability, and the 
Board notes that the veteran had never filed a claim for any 
service-connected disabilities.  

In this regard, it is pointed out that a March 1973 
application for compensation or pension (VA Form 21-526) was 
treated as a claim for pension, and the Board notes that such 
was appropriate, as the veteran provided detailed income 
information and did not specifically contend that any 
disability were caused by his service (without going into 
details, he did note, in a box provided for "dates of 
hospitalization," that recent hospitalizations "could also 
[have been] connected with the illness [he] had while in the 
service."  

Even if that claim could be construed as a claim for service 
connection which was never adjudicated (which the Board does 
not concede), entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 would not be warranted as there evidence 
whatsoever linking the veteran's ailments at the time - 
pancreatitis and other various gastrointestinal and 
psychiatric disorders, as well as hypertension, as noted 
above - to his period of service.  

Thus, the evidence clearly demonstrates that at the time of 
his death the veteran was neither in receipt of nor entitled 
to receive compensation for a service-connected disability 
that had been continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 years 
or more immediately preceding death or from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death.  See 
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003).  

Similarly, the appellant has failed to show that but for 
receipt by the veteran of military or retired pay, or CUE in 
a rating decision made during his lifetime, the veteran would 
have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from  
active duty for a period of not less than 5 years  
immediately preceding death.  See 38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2003).  

In light of the above, the Board finds that the veteran was 
not in receipt of or entitled to receive compensation for any 
service-connected disability rated totally disabling at the 
time of his death, and therefore DIC benefits based on 
38 U.S.C.A. § 1318 may not be paid to the appellant on his 
behalf.  

In claims such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v.  
Brown, 6 Vet. App at 430.  Accordingly, the claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318 is denied.  


c.  Entitlement to VA compensation for accrued benefit 
purposes

The appellant is also seeking entitlement to VA compensation 
benefits for accrued benefit purposes.  

Under38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 C.F.R. § 3.1000(a) (2003).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  

The Federal Circuit noted that this conclusion comported with 
the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  Id. 
at 1300.  

In the instant case, and as discussed, the claims file is 
absent any evidence that the veteran had a claim pending for 
any VA benefit at the time of his death.  

Accordingly, there is no legal basis to the appellant's claim 
for payment of accrued benefits.  As the law, and not the 
evidence, is dispositive in this case, the claim for payment 
of accrued benefits is denied due to the absence of legal 
merit.  See Sabonis, supra.



ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.  

The claim for accrued VA compensation benefits is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



